MEMORANDUM **
Sharon Mattson appeals pro se the district court’s judgment following a jury trial in Mattson’s Title VII action alleging employment discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
On appeal, Mattson attempts to challenge the jury instructions given at trial. Because Mattson’s counsel stipulated to the proposed jury instructions and otherwise failed to object at trial, Mattson has waived any such argument on appeal. See Fed.R.Civ.P. 51 (1987); Zhang v. American Gem Seafoods, Inc., 339 F.3d 1020, 1030 (9th Cir.2003).
We also decline to consider the other contentions Mattson raises for the first time on appeal. See Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1108 (9th Cir.2001).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.